Title: To Thomas Jefferson from William Kilty, William Cranch, and John Thomson Mason, 9 April 1802
From: Kilty, William,Cranch, William,Mason, John Thomson
To: Jefferson, Thomas

The Case of the United States against Daniel McGinnis
            Daniel McGinnis having been much beat and abused by a certain James Carroll and others in the Month of July 1801 Gave information to the Grand Jury and a presentment was made by them at September Term 1801
            Daniel McGinnis was recognised in the sum of fifty Dollars with John Barber and Alexander King his securities in the sum of twenty five dollars each for his appearance at the next Court to testify for the United States against James Carroll. The Recognizance was called and forfeited at December Term 1801 and a writ of Fiere Facias has issued to March Term 1802 which has been returned Nulla Bona
            The Court are credibly informed that McGinnis was prevented from attending agreeably to his recognizance by his being on the water and by the badness of the Weather which detained him longer than he had expected—
            And in as much as there appears to have been no neglect on his part and he has been very much injured by the beating as above stated; and in as much as he did appear at this Term and prosecute the accused to conviction and it would be an additional hardship on him to pay the forfeited recognizance being a poor labouring man.
            We hereby respectfully Recommend to the President of the United States to remit the whole of the said forfeited Recognizance to the said McGinnis and his Securities—
            William Kilty
              William Cranch.
              John T. Mason Atty for theDist. of Columbia
              April 9th 1802
          